MEMORANDUM ***
Sandra Elizabeth Sandoval-Duarte, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an Immigration Judge’s (“IJ”) decision denying her applications for asylum, withholding of removal and cancellation of removal. To the extent we have jurisdiction it is conferred by 8 U.S.C. § 1252. We review for substantial evidence the agency’s denial of asylum and withholding of removal. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Sandoval-Duarte failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
Substantial evidence supports the agency’s conclusion that Sandoval-Duarte failed to show her fear of future persecution is objectively reasonable, see Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000) (holding a claim based solely on widespread random violence or general civil strife is not sufficient to form a well-founded fear), or that any persecution would be on account of a protected ground, see Ochoa v. Gonzales, 406 F.3d 1166, 1171 (9th Cir.2005) (finding that alleged social group was too broad to qualify as a particularized social group).
*984PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 j'jjjj. disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.